Per Curiam.

The 13lh section of the act for the better
establishment of common schools, passed April 15th, 1814, sess. 37. ch. 192. authorizes'the freeholders and inhabitants of each school district “ to choose one district clerk, to keep the record and proceedings of such meetings, who shall be qualified by oath or affirmation, as town clerks by law are qualified, and which oath, &c. shall be kept on file in the office of said district clerk, and also three trustees to manage the concerns of such district, and one district col*136lector.” The act does not declare, that, neglecting to take the oath for fifteen days, amounts to a refusal to serve; but in the 15th section, it authorizes the district to supply vacancies, in case any of the offices shall be vacated by death, of a refusal to serve, removal out of the district, or incapacity. In the present case, the district has not considered the office vacant, and the defendant having qualified before any act done by him, he was a legal district clerk.
There is no prohibition in the act to confer the offices of district clerk and collector, upon the same person, ancl there is no incompatibility in the offices.
The third objection admits, that a school district, as stated in the warrant, had been formed ; but points out no specific objection as to the mode or manner of its being formed. It may, therefore, be considered, as agreed between the parties, that there was such a school district as that stated in the warrant, and that every thing was regularly done, except what was specially objected to, and that objection being unfounded, the judgment must be reversed.
Judgment reversed.